—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reinaldo E. Rivera, J.), rendered May 13, 1998, convicting her of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly seated a white prospective juror against whom defense counsel and counsel for the codefendant had jointly exercised a peremptory challenge. Counsel for the defendant originally stated that he did not object to the juror, and only offered a race-neutral explanation for the challenge after counsel for the codefendant admitted that he had no basis for his challenge other than a “gut feeling”. Accordingly, the court properly rejected the later, race-neutral explanation (see, People v Kern, 75 NY2d 638, 657-658; People v Jupiter, 210 AD2d 431).
The sentence imposed was not excessive (see, People v Delgado, 80 NY2d 780, 781-782; People v Suitte, 90 AD2d 80). Joy, J. P., Altman, Goldstein and H. Miller, JJ., concur.